United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                   November 30, 2018 
                                              
                                          Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2374 
 
W. A. GRIFFIN, M.D.,                             Appeal from the United States District 
       Plaintiff‐Appellant,                      Court for the Northern District of 
                                                 Illinois, Eastern Division. 
       v.                                         
                                                 No. 18 C 1772 
TEAMCARE, a Central States Health Plan,           
and TRUSTEES OF THE CENTRAL STATES,              Robert W. Gettleman, 
Southeast and Southwest Areas Health             Judge. 
and Welfare Fund, 
       Defendants‐Appellees. 
 
                                       O R D E R 
 
       The court has before it a motion to correct filed by the plaintiff‐appellant and a 
response thereto filed by defendants‐appellees. The court finds that the opinion in this 
case dated November 26, 2018, should be corrected. 
        
       It is therefore ORDERED that the opinion and judgement order dated   
November 26, 2018 are VACATED. It is further ORDERED that the amended opinion 
be published this date, November 30, 2018.